288 F.2d 168
Oma C. BROWN et al., Appellants,v.S. David RUBENSTEIN, Trustee in Bankruptcy, Estate of The Thirteen Hundred Corporation, et al., Bankrupt, Appellee.
No. 16087.
United States Court of Appeals District of Columbia Circuit.
Argued March 3, 1961.
Decided March 16, 1961.

Mr. Edward A. Dragon, Washington, D. C., who was on the brief for appellant Brown, argued for all appellants.
Mr. B. Woodruff Weaver, Washington, D. C., was on the brief for appellants McCusker and Booth.
Mr. Samuel M. Greenbaum, Washington, D. C., for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
The appellants filed proofs of claim against the estate of a bankrupt corporation on the basis of a debenture issued by it. The Trustee excepted and filed counterclaims against them. Thereupon the appellants moved to dismiss the counterclaims, on the ground that the Trustee had failed to join parties alleged to be indispensable, and that the bankruptcy court lacked jurisdiction over the parties and the subject matter.


2
After the Referee overruled their motion to dismiss the Trustee's counterclaims, the present appellants petitioned for review in the District Court. That court affirmed the Referee's ruling, and this appeal followed.


3
The Trustee says the Referee's order is interlocutory and therefore moves to dismiss this appeal for lack of jurisdiction. We resolve the close question thus presented by retaining the appeal. On the merits, we hold the District Court was correct in affirming the Referee's order.


4
Affirmed.